El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta fué- una moción para eliminar nna transcripción de las notas taquigráficas. El primer fundamento de la moción -era que cuando la corte aprobó la transcripción había expi-rado el término para sn radicación. El apelante ha presen-tado desde entonces nna certificación la cual tiende a mostrar que nna prórroga concedida por la corte inferior no fué in-cluida en los autos con lo cual la radicación se hubiera hecho dentro del término y la apelada en sn alegato presentado luego no insiste sobre este punto. La apelada, sin embargo, *932sí insiste en que la Ley No. 27 de 1917, y la Ley No. 81 de 1919, son nulas e inválidas por violar las prescripciones de los párrafos 9 y 10 del Artículo 34 de la Ley Orgánica.
El párrafo 9 prescribe que “No se aprobará ningún pro-yecto de ley, con excepción de los de presupuesto general, que contenga más de un asunto, el cual deberá. ser claramente expresado en su título; pero si algún asunto que no esté expresado en el título fuere incluido en cualquier ley, esa ley será nula solamente en aquella parte de ella que no baya sido expresada en el título.” El párrafo décimo expresa que “Ninguna ley será restablecida o enmendada, ni se dará mayor alcance a sus disposiciones, ni se conferirán las facul-tades en ella contenidas, haciendo referencia a su título sola-mente, sino que toda la parte de ella que sea restablecida, enmendada, extendida o conferida será decretada nuevamente y publicada en su totalidad.”
El título de la Ley No. 27 es el siguiente: “Proveyendo para la sustitución, a opción de parte, del pliego de excep-ciones y exposición del caso, por una transcripción de la evi-dencia preparada por el taquígrafo, presentada al secretario, y aprobada por el juez con citación.de las partes, y para otros fines.” Examinando el contenido de la ley, encontra-mos que el título es suficiente. El indica, o es “un poste indicador”, como expresa una de las decisiones, de lo que contiene la ley. No es necesario que el título sea una des-cripción minuciosa, sino solamente que exprese de un modo general cuál es el objeto de la ley.
El título de la Ley No. 81 de 1919, es el siguiente:
“Ley para enmendar la seeción 3 de la Ley No. 27 de noviembre de 1917, titulada ‘Ley proveyendo para la sustitución a opción de parte, del pliego de excepciones y exposición del caso para una trans-cripción de la evidencia preparada por el taquígrafo presentada al secretario y aprobada por el juez con citación de las partes y para otros fines,’.y el artículo 299 del Código de Enjuiciamiento Civil.”,
Este título asimismo describe claramente el propósito. El *933objeto de la ley es enmendar artícnlos de ley que se supone están en vigor, y el cuerpo principal de la ley no tiene por fin comprender ninguna otra cosa que no sean dichos artícu-los enmendados. No encontramos en los casos citados por la apelada ninguna decisión que indique que alguna ley sea anticonstitucional o nula por razón de un título semejante. Las decisiones tienden más bien a declarar que cuando se in-corporan en la ley cosas que el título no sugiere, entonces la ley es nula. Galpin v. Chicago, L. R. A. 1917 B, página 182, donde se cita a Lyons v. Police Pension Board, 99 N. E. 337, y nuestro examen de ese caso es que la ley fué declarada nula debido a su contenido más bien que por razón de su título.
También insiste la apelada en que estas dos leyes en cues-tión son nulas por enmendar prescripciones existentes del Código de Enjuiciamiento Civil sin hacer referencia ya en el título de la ley, o en su cuerpo principal, de que son tales enmiendas.
Nuestro examen de la Ley No. 27 nos convence de que era un medio nuevo e independiente de incorporar la evi-dencia y de que la misma no enmendaba ninguna prescrip-ción de ley existente según ha sido interpretada la palabra “enmienda”. Los mismos casos citados por la apelada mues-tran que indirectamente pueden enmendarse algunas cosas mediante prescripciones enteramente nuevas.. De todos mo-dos, en tanto consideramos la Ley No. 27 de 1917, en ella no hay nada que no pueda existir independientemente del Có-digo de Enjuiciamiento Civil o que destruya o cambie algo en el Código de Enjuiciamiento Civil excepto el derecho mismo a incorporar evidencia por medio de notas taquigráficas. El propósito de la ley, como hemos indicado, es claro en su título y nadie podría estar sorprendido ya por su título, o cuerpo principal de la ley de no saber cuáles son sus de-rechos.
*934La Ley No. 81 de 1919, en tanto enmienda únicamente las leyes allí referidas, es asimismo correcta. Las enmien-das están enteramente incorporadas en la ley. El objeto del párrafo décimo del artículo 34 de la Ley Orgánica es evitar enmiendas por referencia al título de una ley anterior, pero prescribe que las nuevas disposiciones “serán de-cretadas nuevamente y publicadas en'su totalidad.”
La apelada sin embarg’o, también sostiene que cada una de las leyes es nula por contener más de una materia. Oree-mos que la Ley No. 27 está exenta de esta objeción, pero la corte no ba llegado a una conclusión en cuanto a la Ley No. 81. Debe tenerse en cuenta que estamos sosteniendo la-Ley No. 27 por el fundamento de ser un substituto indepen-diente y no una enmienda al Código de Enjuiciamiento Civil. Lo que sostenemos es que es una mera adición a la misma. La Ley No. 81, sin embargo, no sólo pretende enmendar la Ley No. 27, sino también enmendar el artículo 299 del Có-digo de Enjuiciamiento Civil. Tal vez podría ser sostenida la Ley No. 81 por el fundamento de ser meramente una en-mienda de un cuerpo legal ya vigente.
No solo enmienda la Ley No. 81 el artículo 299, sino que en el artículo 299, como ba sido enmendado, el artículo 302 del Cogido de Enjuiciamiento Civil es a la vez modificado o enmendado. Si bien basta abora era el deber del secre-tario certificar a esta corte como completo el legajo de la sentencia, abora una parte de ese deber recae en otra persona que al parecer es el juez quien debe certificar sobre la corrección de la transcripción.
La apelada, sostiene que la transcripción de la evidencia siempre debe hacérsele formar parte del legajo de la sen-tencia de la corte inferior.
Toda la materia no ba sido discutida muy ampliamente y estamos dispuestos a oir ulterior argumentación sobre el particular y por tanto pospondremos la decisión definitiva basta la vista del caso en su fondo.
*935Si el apelante llegase a convencerse de qne la transcrip-ción de la evidencia ha sido indebidamente elevada a esta-corte y no es demasiado tarde, estaríamos dispuestos a con-siderar una moción por virtud de la cual él podría retirarla Y archivarla en la' corte inferior para que forme parte del legajo de la sentencia. Después de retirada así la trans-cripción también consideraríamos como parte de la moción, el permiso para adicionar los autos certificando esta parte del legajo de la sentencia.
También insistió la apelada en que las varias leyes eran defectuosas toda vez que pretendían cambiar la compensa-ción del taquígrafo, pero esto sólo afectaría a la disposición de la ley relativa al pago de honorarios a los taquígrafos y no al. derecho del apelante a dejar archivada la transcrip-ción en esta corte. También se quejó la apelada de que no se le dió copia de esta transcripción. La ley no exige que deberá darse al apelado una copia de la transcripción apro-bada, sino meramente que las notas taquigráficas como han sido presentadas en la corte inferior antes de su aprobación deben ser suministradas al apelado. Esto no colocaría al apelado en una posición distinta a la que tenía en cuanto a un pliego de excepciones o exposición del caso. No es fun-damento de eliminación. La moción para eliminar se de-niega por ahora, sin perjuicio del derecho de la apelada de poder promover la misma cuestión en la vista final del caso.

Pospuesta la resolución de la moción de la de-mandada hasta que él caso sea visto en su fondo.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso